DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 7-9, 11, and 13-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (9354576).  With respect to claim 1, Han et al. discloses a display device (1000) comprising: a display module (100); and a layer (300) disposed on the display module (100) and having a first area (350) and a second area (320,330) adjacent to the first area (350), the layer (300) in the first area (350) including a plurality of discontinuities (370, 371, 372) spaced apart from each other, wherein: a sum of widths of the plurality of discontinuities (370, 371) is less than about 0.23 times of a width of the first area (350), each of the widths of the plurality of discontinuities (370, 371, 372) is equal to or less than about 400 μm, and the widths of the plurality of discontinuities (370, 371, 372) and the width of the first area (350) are substantially parallel to a first direction.  With respect to claim 2, Han et al. discloses the display device (1000) of claim 1, wherein the layer (300) includes a bottom surface (see figure 1) facing the display module (100) and a top surface (see figure 1) spaced apart from the display module (100), wherein each of the plurality of discontinuities (370, 371, 372) is recessed from the bottom surface in a direction toward the top surface, see for example figure 4.  With respect to claim 3, Han et al. discloses the display device (1000) of claim 1, wherein the layer (350) includes a bottom surface (see figure 1) facing the display module (100) and a top surface (see figure 1) spaced apart from the display (100), wherein each of the plurality of discontinuities (370, 371, 372) is recessed from the top surface in a direction toward the bottom surface, see for example figure 4.
With respect to claim 4, Han et al. discloses the display device (1000) of claim 1, wherein the plurality of discontinuities (370, 371, 372) are spaced apart from each other by substantially the same interval.  With respect to claim 7, Han et al. discloses the claim 8, Han et al. discloses the display device (1000) of claim 1, wherein the plurality of discontinuities (370, 371, 372) comprises a plurality of grooves and air is disposed in at least a portion of the plurality of grooves, see for example column 6 lines 7-17.  With respect to claim 9, Han et al. discloses the display device (1000) of claim 1, further comprising an adhesive attached to the layer, wherein a portion of the adhesive is disposed in at least a portion of the plurality of discontinuities (370, 371, 372), see for example column 5 lines 38-50.
With respect to claim 11, Han et al. discloses the display device (1000) of claim 1, wherein each of the plurality of discontinuities (370, 371, 372) has a width less than an interval between two adjacent discontinuities, see for example figure 3. With respect to claim 13, Han et al. discloses the display device (1000) of claim 1, wherein the layer (300) comprises a protective layer including a tempered glass or a synthetic resin film.
With respect to claim 14, Han et al. discloses the display device (1000) of claim 1, wherein: the plurality of discontinuities (370, 371, 372) are spaced apart from each other in the first direction, and each of the plurality of discontinuities (370, 371, 372) extends in a second direction intersecting the first direction.  With respect to claim 15, Han et al. discloses the display device (1000) of claim 1, wherein the plurality of discontinuities (370, 371, 372) are spaced apart from each other in the first direction and a second direction intersecting the first direction.  With respect to claim 16, Han et al. discloses a display device (1000) comprising: a display module (100); and a window (300) disposed claim 17, Han et al. discloses the display device (1000) of claim 16, wherein the window (300) comprises a first area (350) overlapping the plurality of discontinuities (370, 371, 372) and a second area (320, 330) adjacent to the first area (350), wherein a boundary between the first area (350) and the second area (320, 330) overlaps a sidewall of an outermost one of the plurality of discontinuities (37, 371, 372), and wherein a sum of widths of the plurality of discontinuities (370, 371, 372) is less than about 0.23 times of a width of the first area (350) and greater than about zero times of the width of the first area, the widths of the plurality of discontinuities (370, 71, 372) and the width of the first area (350) being substantially parallel to the first direction.
With respect to claim 18, Han et al. discloses the display device (1000) of claim 16, wherein each of the plurality of discontinuities (370, 371, 372) has a width greater than zero μm and equal to or less than about 400 μm.  With respect to claim 19, Han et al. discloses the display device (1000) of claim 16, wherein each of the plurality of discontinuities (370, 371, 372) has a width less than an interval between two adjacent discontinuities.

Allowable Subject Matter
Claims 5, 6, 10, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 5, patentability resides in the interconnection and interrelationship between the display device and the plurality of discontinuities include a first discontinuity, a second discontinuity, and a third discontinuity that are sequentially arranged along the first direction, wherein a distance between the first discontinuity and the second discontinuity is different from a distance between the second discontinuity and the third discontinuity as claimed and including all of the other limitations of the base claim(s) respectfully; as to claim 6, patentability resides in the interconnection and interrelationship between the display device and the plurality of discontinuities include a first discontinuity and a second discontinuity that are spaced apart from each other along the first direction, wherein a width substantially parallel to the first direction of the first discontinuity is different from a width substantially parallel to the first direction of the second discontinuity as claimed and including all of the other limitations of the base claim(s) respectfully; as to claim 10, patentability resides in the interconnection and interrelationship between the display device and the plurality of discontinuities comprises a plurality of grooves and the display device further comprises an adhesive attached to the layer, wherein air is disposed in a portion of each of the plurality of grooves, and wherein a portion of the adhesive is disposed in another portion of each of the plurality of grooves as claimed and including all of the other limitations of the base claim 12, patentability resides in the interconnection and interrelationship between the display device and the plurality of discontinuities comprises a plurality of grooves and each of the plurality of grooves has a depth less than a thickness of the layer as claimed and including all of the other limitations of the base claim(s) respectfully; as to claim 20, patentability resides in the interconnection and interrelationship between the display device and the plurality of discontinuities comprise a plurality of grooves recessed in a direction extending from the bottom surface to the top surface and one or more of air and an adhesive material are disposed in each of the plurality of grooves as claimed and including all of the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-01-06